475 F.2d 1399
73-1 USTC  P 9366
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cozart Packing Company, Inc., Appellantv.Commissioner of Internal Revenue, Appellee.
No. 72-2245.
United States Court of Appeals, Fourth Circuit.
April 18, 1973.

Before HAYNSWORTH, Chief Judge, and FIELD and WIDENER, Circuit Judges.

PER CURIAM

1
This is an appeal by Cozart Packing Company, Inc., from the decision of the United States Tax Court disallowing as a deduction1 a portion of the salary paid to Robert T. Cozart, Jr., the vice-president and secretary of the corporation.  Upon the evidence before it, the Tax Court found that the $9,000 salary paid to Cozart was excessive and that a reasonable salary for the years in question would have been $5,000.


2
The determination of what is reasonable compensation is a question of fact, Miles-Conley Co. v. Commissioner, 173 F.2d 958 (C.A.4, 1949), and the issue on this appeal is, of course, whether the Tax Court's finding is clearly erroneous.  Commissioner v. Duberstein 363 U.S. 278 (1960).  Upon careful examination and consideration of the briefs and record we cannot say that these findings are clearly erroneous and, accordingly, dispense with oral argument and affirm on the opinion of the Tax Court.2



1
 26 U.S.C. Sec. 162(a)(1)


2
 [CCH Dec. 31,502(M) ] T.C.Memo. 1972-175